Citation Nr: 1600139	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  11-09 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left eye corneal ulcer.

2.  Entitlement to service connection for pseudofolliculitis barbae.

3.  Entitlement to a rating in excess of 10 percent for left shoulder acromioclavicular joint separation with tendonitis.


REPRESENTATION

Appellant represented by:	Dax J. Lonetto, Sr., Attorney


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1988 to May 2008.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2008, June 2010, and June 2015 issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Salt Lake City, Utah, St. Petersburg, Florida, and St. Petersburg, Florida, respectively.  Jurisdiction is retained by the RO in St. Petersburg, Florida.


FINDINGS OF FACT

In November 2015, the Veteran, through his attorney, requested in writing to withdraw his appeals of entitlement to service connection for a left eye corneal ulcer, service connection for pseudofolliculitis barbae, and an increased rating for his service-connected left shoulder disability.


CONCLUSION OF LAW

The criteria for withdrawal of the pending appeals on the issues of entitlement to service connection for a left eye corneal ulcer, service connection for pseudofolliculitis barbae, and an increased rating for his service-connected left shoulder disability by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In March 2011, the Veteran filed a substantive appeal to the RO's decisions that denied service connection for a left eye corneal ulcer and pseudofolliculitis barbae as well as assigned the rating for his service-connected left shoulder disability.  See Rating Decisions dated in December 2008 and June 2010.  In a written statement submitted in November 2015, he requested withdrawal of his appeals of these issues.  See correspondence, from Dax J. Lonetto, Sr, dated November 10, 2015.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

The appeal of entitlement to service connection for a left eye corneal ulcer, is dismissed.

The appeal of entitlement to service connection for pseudofolliculitis barbae, is dismissed.

The appeal of entitlement to a rating greater than 10 percent for a service-connected left shoulder disability, is dismissed.




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


